Pratt, J.
The act of 1873 was a special local act, forming a system of government for Brooklyn. By well-settled principles the general act of 1874 would not effect a repeal of the special act. Especially is this so, as the scope of the act of 1874 is limited to an amendment of the acts of 1862 and 1867, which were not in force in Brooklyn. It follows that the exemption from police inspection granted by the act of 1874 did not extend to boilers within the city of Brooklyn. They were continually subject to the provisions of the charter of 1873. The act of June 9, 1888, combining all the Brooklyn acts, expressly imposes upon the commissioner of police the duty of inspecting steam-boilers. Were it the intention of .the legislature to exempt from such inspection such boilers as were insured, we must believe they would have found means to express their purpose. The order appealed from must be affirmed, with costs.